Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                September 04, 2014

The Court of Appeals hereby passes the following order:

A14A2290. MARILYN K. MBI v. TD BANK USA, NA.

      The trial court entered default judgment against Marilyn K. Mbi in the amount
of $8,314.90 as well as post-judgment interest and court costs. Mbi filed a notice of
appeal from this ruling. We, however, lack jurisdiction.
      Under OCGA § 5-6-35 (a) (6), appeals in all actions for damages in which the
judgment is $10,000 or less must comply with the discretionary appeal procedures.
Because this suit is an action for damages and the judgment entered was less than
$10,000, a discretionary application was required under OCGA § 5-6-35. See
Jennings v. Moss, 253 Ga. App. 357 (509 SE2d 655) (1998). Given Mbi’s failure to
file an application, this appeal is DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                        09/04/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.